Citation Nr: 0609650	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1997, for the award of service connection for residuals of a 
right ankle injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 decision of the RO 
that assigned an effective date of January 28, 1997, 
following the award of service connection for residuals of a 
right ankle injury.  

In a March 2000 decision the Board denied an effective date 
earlier than January 28, 1997, for the award of service 
connection for residuals of a right ankle injury. 

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

In April 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
June 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In March 2004, the Board remanded this matter for additional 
development.

In September 2004, the veteran claimed entitlement to service 
connection for a bilateral knee disability and bilateral 
hearing loss, and an increased evaluation for residuals of a 
right ankle injury.  As those issues have has not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.  

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative when further action, on 
their part, is required.


REMAND

A remand by the Court or the Board confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West,  11 Vet. App. 268, 271 (1998).   

In March 2001, the Court remanded this matter specifically 
for the Board to consider (1) whether the veteran's August 
1973 application for vocational rehabilitation served as an 
informal claim for service connection for his right ankle 
condition, and (2) whether VA had a duty to assist the 
veteran with respect to a claim for service connection for a 
right ankle condition.

Pursuant to the Board's previous remands and development, the 
RO or the AMC has associated with the veteran's claims file, 
two of the veteran's vocational rehabilitation folders.  The 
Board notes, however, that none of the documents in either 
folder pertains to the veteran's original August 1973 
application for vocational rehabilitation; the documents in 
each folder are dated from the late 1990's to the present 
date.

The RO or AMC did not specifically address whether a 
vocational rehabilitation folder, for the period beginning in 
August 1973-to include the veteran's original application, 
remains in existence.  Under the circumstances, Stegall 
requires that this case be remanded for compliance with the 
Court's remand.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran's vocational 
rehabilitation folder, for the period 
beginning in August 1973-to include the 
veteran's original application, should be 
requested and associated with the claims 
folder.  If the folder has been destroyed 
or otherwise is not available, the RO or 
AMC should document this fact, and should 
notify the veteran of the absence of the 
records.

2.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim for an earlier 
effective date for the award of service 
connection for residuals of a right ankle 
injury.  If the benefit sought on appeal 
remains denied, the RO or AMC must 
furnish a supplemental statement of the 
case, before the claims file is returned 
to the Board, if otherwise appropriate.

The veteran may furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

